DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/2/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 7,652,458) in view of Liao (US 9,716,429).
Regarding claim 1, fig. 2 of Park teaches a voltage converter comprising: a capacitive voltage conversion circuit [in 33] to receive an input voltage [at input of 33], convert the input voltage into an output voltage [at cathode of Df], and output the output voltage; an output capacitor [Cf]; an inductor [Lf] coupled in series between the capacitive voltage conversion circuit and the output capacitor; a current detector [35]; and a controller [39]; the current detector is configured to detect a current flowing in the inductor; the controller is configured or programmed to control the plurality of switches to change between at least two states by comparing the current flowing in the inductor to a threshold current (via comparators of 39). Park does not teach the details of the capacitive voltage conversion circuit as claimed. However, fig. 3B of Liao teaches a capacitive voltage conversion circuit with parallel stages 300,304 and 302,306 with a plurality of switches [M1,SW1,M2,SW2], at least one flying capacitor [in 304 and 306], and an intermediate capacitor [C1_1, C2_1] provided at an output portion. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the capacitive voltage conversion circuit as taught in Liao for the purpose of utilizing a suitable and well-known type of capacitive voltage conversion circuit design.
Regarding claim 2, the combination as indicated above teaches wherein the current detector includes a resistor coupled in series with the inductor (col. 4, lines 60-67)and a voltage detection circuit to detect a drop voltage in the resistor.
Regarding claim 4, the combination as indicated above teaches wherein a detection value detected by the current detector or the threshold current is determined to set a switching frequency within a range of a minimum frequency to a maximum frequency, the switching frequency of the switches being generated when the switches are changed between the at least two states by comparing the current flowing in the inductor to the threshold current (current detection controls operation of switch of capacitive voltage conversion circuit where activation and deactivation could represent maximum and minimum frequency).
Regarding claim 7, the combination discloses the claimed invention except for the range of current flowing in the inductor. It would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to implement such a current range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 8, the combination as indicated above teaches wherein the capacitive voltage conversion circuit includes a first capacitive voltage conversion circuit and a second capacitive voltage conversion circuit coupled in parallel with each other (300,304 and 302,306 are in parallel).
Regarding claim 9, the combination as indicated above teaches wherein each of the first and second capacitive voltage conversion circuits includes a plurality of the flying capacitors [in 304 and 306].

	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liao in view of Sicard (US 9,998,004).
Regarding claims 5 and 6, Park in view of Liao teaches the device as indicated above except wherein the threshold current is less than 0 and wherein the controller is configured or programmed to change a state of the switches when a predetermined time elapses after the current flowing in the inductor reaches 0. However, Sicard teaches using a current detector to detect current of an inductor at an output to control a switch of a DC-DC converter based on when the detected current reaches 0A (col. 11, lines 10-20). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the current threshold at 0A as taught in Sicard for the purpose of utilizing a suitable and well-known type of current threshold control for an inductor in a voltage converter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 9,570,999) describes a DC-DC converter system. Chen (US 8,698,476) describes a control circuit for a current mode controlled power converter. Li (US 11,522,466) describes a power conversion structure. Hsu (US 10,756,627) describes an enhanced switching regulator topology. Tsuda (US 10,720,833) describes a DC-DC converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896